JUDGMENT

                                  Court of Appeals
                            First District of Texas
                                  NO. 01-14-00936-CV

                           JOEL D. MALLORY, JR., Appellant

                                          V.

        WEST BELLFORT PROPERTY OWNERS ASSOCIATION, Appellee

          Appeal from the County Civil Court at Law No. 4 of Harris County
                              (Tr. Ct. No. 1039665).

      After due consideration, the Court grants the motion to dismiss the appeal filed by
the appellee. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 9, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Higley and Massengale. y